EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G relating to the common stock of Aries Maritime Transport Limited, to which this agreement is attached as an exhibit, is filed on behalf of each of the undersigned.The undersigned further agree that any amendments thereto shall be filed on behalf of each of them. Dated: October 21st, 2009 Investment Bank of Greece Societe Anonyme By: /s/Iraklis Kounadis Name: Iraklis Kounadis Title: C.E.O. Marfin Egnatia Bank Societe Anonyme By: /s/Konstantinos Vasilakopoulos Name:Konstantinos Vasilakopoulos Title: Chief Executive Officer Marfin Popular Bank Public Company Limited By: /s/Efthimios Bouloutas Name: Efthimios Bouloutas Title: Chief Executive Officer
